Curia.

The defendant is charged in this action with enticing and harboring the plaintiff’s wife. No evidence was given at the trial of any enticing. As to the charge of harboring, the sum of the evidence is, that the defendant permitted his wife’s mother to remain in his house, without using force to expel her. He was not obliged to use force. Had he opposed the husband, when attempting to take his wife, or refused him access to his house, [ * 319 ] when he applied to enter, * for the purpose of removing her, the action might have been supported. But the mere exercise of hospitality to the wife’s mother cannot be a ground sufficient to support this action. He did not retain the wife from the husband, to deprive him of her company or service ; he did not conceal her abode; nor did he deny him free access to his wife; lie did not therefore harbor her. And there is no evidence that he attempted, directly or indirectly, to influence or persuade her not to return to her husband

Judgment according to verdict.